Nichols, Judge:
The appeals for reappraisement listed in the attached schedule were submitted at the calendar call on March 14,1966.
The merchandise consists of various types of footwear imported from Japan during 1962. It was appraised on the basis of export value at the invoice unit values, plus shipping charges, freight, and handling charges to port, plus packing.
There is nothing in these papers which overcomes the presumption of correctness attached to the appraiser’s valuation.
Accordingly, I find that export value, as that value is defined by law is the proper basis for determining the value of the merchandise involved herein and that said value is represented by the appraised values in each case.
Judgment will be rendered accordingly.